Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148971                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148971
                                                                    COA: 312364
                                                                    Oakland CC: 2012-241272-FH
  ROBERT TUTTLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 30, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a registered qualifying patient under
  the Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq., who makes
  unlawful sales of marijuana to another patient to whom he is not connected through the
  registration process, taints all aspects of his marijuana-related conduct, even that which is
  otherwise permitted under the act; (2) whether a defendant’s possession of a valid
  registry identification card establishes any presumption for purposes of § 4 or § 8; (3) if
  not, what is a defendant’s evidentiary burden to establish immunity under § 4 or an
  affirmative defense under § 8; and (4) what role, if any, do the verification and
  confidentiality provisions in § 6 of the act play in establishing entitlement to immunity
  under § 4 or an affirmative defense under § 8.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Hartwick (Docket No.
  148444).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           p0604
                                                                               Clerk